COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MICHAEL JUDE LAREDO,                             '
                                                                  No. 08-13-00073-CR
                              Appellant,          '
                                                                     Appeal from the
 v.                                               '
                                                               County Court at Law No. 4
 THE STATE OF TEXAS,                              '
                                                                of El Paso County, Texas
                                                  '
                             Appellees.
                                                  '                (TC# 20110C10680)



                                             ORDER

       Pending before the Court is the motion of Brock Benjamin, retained attorney for the

Appellant in the above styled and numbered cause.

       Before the Court can act on this motion it is necessary for the trial court to hold a hearing.

The trial court is directed to conduct a hearing to determine whether Appellant has retained new

counsel or is indigent and entitled to the appointment of counsel. The hearing should be held no

later than April 23, 2013. The court is authorized to enter any orders it deems necessary, including

an order appointing appellate counsel. The court reporter is directed to prepare a transcription of

the hearing and file it with this Court within ten days after the hearing is held.

       If the court determines that Appellant is not indigent, the court shall make written findings

of fact and conclusions of law and file same with the trial court clerk. The county clerk shall

prepare a supplemental clerk’s record containing any orders entered by the trial court related to the


                                                  1
hearing, including an order appointing counsel if Appellant is entitled, and the written findings of

fact, if any, and file it with this Court by May 3, 2013.

       IT IS SO ORDERED this 3rd day of April, 2013.


                                                       PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.